MEMORANDUM OF DECISION
Following a jury trial in the Superior Court, Washington County, the Defendant was convicted of robbery (Class A) in violation of 17-A M.R.S.A. § 651 (Supp.1979). The sole issue on appeal is whether the finding of guilt is supported by sufficient evidence.
On the evidence, the jury was justified in finding that theft of $40.00 was committed *1013against the person of Robert Seeley either by the Defendant or one of three young men with him at the time, and that the Defendant and his companions used physical force on Seeley with the intent to prevent or overcome his resistance to the taking of his property. The jury could have rationally concluded beyond a reasonable doubt that the Defendant at least was present at the time of the offense for the purpose of assisting in the robbery.
The entry is:
Appeal denied.
Judgment affirmed.
All concurring.